359 F.2d 427
66-1 USTC  P 9368
LANGLEY PARK APARTMENTS, SEC. C, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10283.
United States Court of Appeals Fourth Circuit.
Argued April 4, 1966.Decided April 6, 1966.

Werner Strupp, Washington, D.C., for petitioner.
Howard Koff, Atty. Dept. of Justice (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson and Harold C. Wilkenfeld, Attys., Dept. of Justice, on brief), for respondent.
Before HAYNSWORTH, Chief Judge, J. SPENCER BELL, Circuit Judge, and BUTZNER, District Judge.
PER CURIAM:


1
For reasons which sufficiently appear from the opinion of the Tax Court, we cannot say that the limitation of the corporate salary deduction to $1500 a year was unreasonable or that the findings are clearly erroneous.  See, also Miles-Conley Co. v. Commissioner of Internal Revenue, 4 Cir., 173 F.2d 958.


2
Affirmed.